Citation Nr: 1813289	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-23 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include patellofemoral syndrome, S/P patellofemoral chondroplasty with partial medial meniscectomy.

2. Entitlement to service connection for a back disorder, to include as secondary to left knee disorder, to include patellofemoral syndrome, S/P patellofemoral chondroplasty with partial medial meniscectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). During the pendency of the appeal, the Veteran's claim file was transferred to the Louisville, Kentucky Regional Office (Louisville RO). 

In November 2017, the Veteran appeared and provided testimony at a video conference Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Louisville RO. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017). 

Regarding the left knee, remand is required for a new VA examination.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a May 2010 VA examination report, the diagnosis was left knee patellofemoral syndrome, status post medial meniscectomy.  The examiner provided a negative nexus because there was no evidence of a chronic condition and a 30 year interval in between service and treatment.  In a December 2012 statement, a private physician opined that given the Veteran's in-service diagnosis of chondromalacia, and based on an examination of the Veteran, this was an accurate diagnosis.  In a March 2015 opinion, the same physician opined that the Veteran's left knee disorder was due to in-service chondromalacia and his duties while on active duty.  In a September 2015 private Disability Benefits Questionnaire (DBQ), the examiner stated that based on the "findings" the Veteran's chrondromalacia was service-connected.  A March 2017 VA examiner diagnosed knee meniscal tear, patellofemoral syndrome status-post chondroplasty.  The examiner then provided a negative nexus regarding the Veteran's knee degenerative joint disease, noting that it was more likely that the disorder was due to the Veteran's post-service occupation.  At the November 2017 Board hearing, the Veteran testified that prior to active service, he did not have problems with his knees. He further testified that as a turret mechanic, he was required to enter the turrets, which was not easy to do. The Veteran further testified that he banged his knees daily during his five years in service, both when getting in and out of the turrets and while he was doing maintenance inside the turrets themselves. The Veteran noted that he has continued to have problems with his knees since military service.  But the 2017 VA examiner did not provide an opinion regarding chondromalacia or patellofemoral syndrome or address the Veteran's lay statements of pain.  

Regarding the back disorder, remand is required for clarification.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

An October 2017 private opinion provided a positive nexus between the Veteran's back pain and his favoring his left knee.  In a September 2013 submission, a private physician again opined that the low back pain was due to the Veteran tending to favor his left knee.  A May 2010 VA examiner also opined that the back pain was due to the Veteran's left knee.  A March 2017 VA examiner noted a diagnosis of degenerative disc disease, but then noted that there was no documentation of such a diagnosis in the claims file.  Thus, it appears that this diagnosis was not objective, but was based on the Veteran's reports.  Although there are positive opinions of record, it isn't clear that there is a disability for VA purposes.  Accordingly, remand is required for clarification.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed left knee disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must opine regarding chondromalacia, patellofemoral syndrome, degenerative joint disease, and status-post medical meniscectomy, is it at least as likely as not (50 percent or greater probability) that each disability had onset in, or is otherwise related to, the Veteran's active service?

The examiner must specifically address the following:  1) the relevant service treatment records; 2) the Veteran's lay statements regarding knee incidents during service and knee pain since service discharge; 3) the May 2010 VA examination report; 4) the December 2012 private physician statement; 5) the March 2015 private physician opinion; 6) the September 2015 private DBQ; and 7) the March 2017 VA examination report. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed back disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions:

(a) Is there a back disorder, to include degenerative disc disease?  Any diagnostic studies required to make this determination should be undertaken.

(b) For each diagnosed back disorder, is it at least as likely as not (50 percent or greater probability) that such disorder had onset in, or is otherwise related to, the Veteran's active?

(c) For each diagnosed back disorder, is it at least as likely as not (50 percent or greater probability) that such disorder is caused by any diagnosed left knee disorder?

(d) For each diagnosed back disorder, is it at least as likely as not (50 percent or greater probability) that such disorder was aggravated by any diagnosed left knee disorder?

The examiner must address the following:  1) a May 2010 VA examination report; 2) a September 2013 private physician opinion; 3) a March 2017 VA examination report; and 4) an October 2017 private opinion.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




